—Order unanimously affirmed with costs. Memorandum: In this proceeding pursuant to Business Corporation Law § 1104-a, petitioner seeks dissolution of respondent DeVeaux Services, Inc. (DeVeaux) on the ground that respondents have engaged in oppressive conduct toward him. Supreme Court properly denied the motion of DeVeaux and respondent Nicoletti (respondents) to dismiss the petition for failure to state a cause of action. The allegations of petitioner that respondents abruptly cut off his weekly salary, bonuses and other perquisites, denied him unrestricted access to corporate records and facilities, prevented his active participation in the business and terminated the employment of his family *944members are sufficient to state a cause of action for involuntary dissolution (see, Matter of Kemp & Beatley, 64 NY2d 63, 72-73; Matter of Burack [I. Burack, Inc.], 137 AD2d 523, 526, lv dismissed 73 NY2d 851; Matter of Wiedy’s Furniture Clearance Ctr. Co., 108 AD2d 81, 84; Matter of Gene Barry One Hour Photo Process, 111 Misc 2d 559, 564-565). (Appeal from Order of Supreme Court, Niagara County, Joslin, J.—Business Corporation Law.) Present—Denman, P. J., Green, Lawton, Balio and Fallon, JJ.